Exhibit 10.1 PURCHASE AND SALE AGREEMENT BY VIRGINIA HEALTHCARE CENTER, LLC, a Virginia limited liability company TO JAG ASSOCIATES, L.L.C., a Virginia limited liability company 10721 Main Street, Fairfax, Virginia Dated February , 2016 * The mailing, delivery or negotiation of this Agreement by Seller or its agent or attorney shall not be deemed an offer by Seller to enter into any transaction or to enter into any other relationship with Purchaser, whether on the terms contained herein or on any other terms. This Agreement shall not be binding upon Seller, nor shall Seller have any obligations or liabilities or Purchaser any rights with respect thereto, or with respect to the Property, unless and until Seller has executed and delivered this Agreement. Until such execution and delivery of this Agreement, Seller may terminate all negotiation and discussion of the subject matter hereof, without cause and for any reason, without recourse or liability. * PURCHASE AND SALE AGREEMENT THIS PURCHASE AND SALE AGREEMENT (this “ Agreement ”) made as of the Effective Date by and between VIRGINIA HEALTHCARE CENTER, LLC , a Virginia limited liability company, having an address at c/o Gyrodyne, LLC, One Flowerfield, Suite 24, St. James, NY 11780, Attn: Peter Pitsiokos, Chief Operating Officer (“ Seller ”) and JAG ASSOCIATES, L.L.C. , a Virginia limited liability company, having an address 7717 Carlton Place, McLean, VA 22102, Attn: Ambrish Gupta, or its permitted assigns (“ Purchaser ”). RECITALS WHEREAS , Seller is the owner of the Property, as such term is defined below; and WHEREAS , Seller desires to sell, and Purchaser desires to purchase, the Property upon the terms and conditions contained in this Agreement; NOW THEREFORE , in consideration of the mutual promises, covenants, and agreements set forth herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser agree as follows: ARTICLE I DEFINITIONS Section Definitions . All capitalized terms used but not otherwise defined in this Agreement shall have the meanings set forth in this Section 1.1 “ Additional Deposit ” has the meaning ascribed to such term in Section 4.1(b). “ Authorities ” means the various governmental and quasi-governmental bodies or agencies having jurisdiction over the Real Property and Improvements, or any portion thereof. “ Bill of Sale ” has the meaning ascribed to such term in Section 10.3(b) and shall be in the form attached as Exhibit H . “ Building ” means a portion of the Improvements defined below. “ Business Day ” means any day other than a Saturday, Sunday or a day on which national banking associations are authorized or required to close. “ Certificate as to Foreign Status ” has the meaning ascribed to such term in Section 10.3(f ) and shall be in the form attached as Exhibit N . “ Closing ” means the consummation of the purchase and sale of the Property contemplated by this Agreement, as provided for in Article X . “ Closing Date ” means the date on which the Closing occurs, as determined pursuant to Section 10.1. “ Closing Funds ” has the meaning ascribed to such term in Section 3.2(a) . “ Deed ” has the meaning ascribed to such term in Section 10.3(a). “ Documents ” has the meaning ascribed to such term in Section 5.2(a). “ Earnest Money Deposit ” has the meaning ascribed to such term in Section 4.1(b). “ Effective Date ” means the latest date on which this Agreement has been executed by Seller or Purchaser, which date shall be set forth opposite such party’s signature. “ Environmental Condition ” shall mean any environmental contamination or pollution of, or the Release of Hazardous Substances into, the surface water, groundwater, surface soil, subsurface soil, sediment, air or land at, on, beneath or emanating from the Property. “ Environmental Laws ” means each and every federal, state, county and municipal statute, ordinance, rule, regulation, code, order, requirement, directive pertaining to Hazardous Substances issued by any Authorities with respect to or which otherwise pertains to or affects the Real Property or the Improvements, or any portion thereof, the use, ownership, occupancy or operation of the Real Property or the Improvements, or any portion thereof, or Purchaser, including but not limited to the Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601 et seq.), the Hazardous Substances Transportation Act (49 U.S.C. § 1802 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), as amended by the Hazardous and Solid Wastes Amendments of 1984, the Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300f et seq.), the Clean Water Act (33 U.S.C. §1321 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Solid Waste Disposal Act (42 U.S.C. § 6901 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C. § 11001 et seq.), the Radon and Indoor Air Quality Research Act (42 U.S.C. § 7401, et seq.), the National Environmental Policy Act (42 U.S.C. § 4321 et seq.), and the Superfund Amendment Reauthorization Act of 1986 (42 U.S.C. § 9601 et seq.), , and any and all rules and regulations under any and all of the foregoing. “ Escrow Agent ” means Walker Title, LLC, a licensed agent of the Title Company. “ Executive Order 13224 ” has the meaning ascribed to such term in Section 8.1(m) . “ Existing Violation ” has the meaning ascribed to such term in Section 7.2. “ Evaluation Period ” has the meaning ascribed to such term in Section 5.1(a). “ Governmental Regulations ” means all statutes, ordinances, rules and regulations of the Authorities applicable to Seller or the use or operation of the Real Property or the Improvements or any portion thereof. “ Hazardous Substances ” means (a) asbestos, radon gas and urea formaldehyde foam insulation, (b) any solid, liquid, gaseous or thermal contaminant, including acids, alkalis, chemicals, petroleum products or byproducts, PCBs, phosphates, lead or other heavy metals and chlorine, (c) any solid or liquid waste (including, without limitation, hazardous waste), hazardous air pollutant, hazardous substance, hazardous chemical substance and mixture, toxic substance, pollutant, pollution, regulated substance and contaminant, as such terms are defined in any of the Environmental Laws and (d) any other chemical, material or substance, the use or presence of which, or exposure to the use or presence of which, is prohibited, limited or regulated by any Environmental Laws. “ Improvements ” means all buildings, structures, improvements, fixtures (including, without limitation, all air conditioning, heating, plumbing, electrical, water and gas systems and any other fixtures attached to or appurtenant to the Improvements), parking areas and other improvements located on the Real Property, including, but not limited to the two (2) office buildings (collectively, the “ Building ”) , containing approximately 58,109 rentable square feet and a parking structure . “ Initial Deposit ” has the meaning ascribed to such term in Section 4.1(a). “ Intangible Property ” means all of Seller’s right, title and interest, to the extent assignable or transferable, in, to and under all intangible rights, titles, interests, privileges and appurtenances owned by Seller and related to or used exclusively in connection with the ownership, use or operation of the Real Property or the Improvements, including, without limitation, the Licenses and Permits. “ Lease ” or “ Leases ” means, individually, each of the leases, and collectively, all of the leases, between Seller and tenants occupying premises within the Improvements, as more specifically identified in Exhibit C , which is attached hereto and made a part hereof, and any amended or new leases entered into in accordance with Section 7.1(c) . " Master Lease " shall mean that certain lease between Purchaser, as landlord, and Seller, as tenant, more particularly described in Section , and in form and substance as set forth in Exhibit L . “ Permitted Exceptions ” has the meaning ascribed to such term in Section 2.2 . “ Permitted Outside Parties ” has the meaning ascribed to such term in Section 5.2(b) . “ Permitted Survey Conditions ” has the meaning ascribed to such term in Section 6.2 . “ Permitted Title Exceptions ” has the meaning ascribed to such term in Section 6.1 . " Personal Property " shall mean all furniture (including common area furnishings and interior landscaping items), carpeting, draperies, appliances, personal property (excluding the computer software which is either licensed to Seller or which Seller deems proprietary), machinery, apparatus and equipment owned by Seller and currently used exclusively in the operation, repair and maintenance of the Land and Improvements and situated thereon, and as more particularly described on Exhibit B hereto, which is incorporated herein by this reference. The Personal Property does not include any property owned by tenants, contractors or licensees, and shall be conveyed by Seller to Purchaser subject to depletions, replacements and additions in the ordinary course of Seller's business. “ Property ” has the meaning ascribed to such term in Section 2.1 . “ Purchase Price ” has the meaning ascribed to such term in Section 3.1 . “ Purchaser’s Information ” has the meaning ascribed to such term in Section 5.3(c ). “ Real Property ” means certain real property comprising approximately 3.47 acres of land, described on Exhibit A , which is attached hereto and made a part hereof, together with all hereditaments, easements and appurtenances thereunto belonging, or in any way pertaining to said real property, including, without limitation, all right, title and interest in and to any adjacent streets, alleys or rights-of-way. “ Release ” shall have the definition given such term in the Comprehensive Environmental Response Compensation and Liability Act, as amended (42 USC 9601 et seq.). “ Scheduled Closing Date ” has the meaning ascribed to such term is Section 10.1. " Security Deposits " shall mean any security deposits, rent or damage deposits or similar amounts (other than rent paid for the month in which the Closing occurs) actually held by Seller with respect to any of the Leases. “ Seller Adjourned Closing Date ” has the meaning ascribed to such term in Section 10.1 . “ Seller Exculpated Parties ” has the meaning ascribed to such term in Section 18.14. “ Seller Party ” means Seller and its partners, agents, directors, officers, employees, successors and assigns, all of their respective agents, contractors, and employees. " Service Contracts " shall mean all those certain contracts and agreements more particularly described as Service Contracts on Exhibit D attached hereto and made a part hereof relating to the repair, maintenance or operation of the Land, Improvements or Personal Property which will extend beyond the Closing Date, including, without limitation, all equipment leases. “ Significant Portion ” means, for purposes of the casualty provisions set forth in Article XI hereof, damage by fire or other casualty to the Real Property and the Improvements or a portion thereof, the cost of which to repair would exceed Five Hundred Thousand Dollars ($500,000.00). “ Survey ” has the meaning ascribed to such term in Section 6.2 . “ Survey Objection Out Date ” has the meaning ascribed to such term in Section 6.2 . " Tenant Estoppel Certificate " shall mean a certificate to be sought from a Major Tenant, in a form substantially similar to the form provided at Exhibit F hereto. “ Termination Surviving Obligations ” means the rights, liabilities and obligations set forth in Sections 5.2 , 5.3, Articles XII and XII I, 16.1, 18.2, 18.8, and any other provisions which pursuant to their terms survive any termination of this Agreement. “ Title Commitment ” has the meaning ascribed to such term in Section 6.1. “ Title Company ” means First American Title Insurance Company. “ To Seller’s Knowledge ” means the present actual (as opposed to constructive or imputed) knowledge solely of Peter Pitsiokos, without any independent investigation or inquiry whatsoever, including, without limitation, any review of the Documents. “ Unpermitted Survey Condition ” has the meaning ascribed to such term in Section 6.2 . Section 1.2 References: Exhibits and Schedules . Except as otherwise specifically indicated, all references in this Agreement to Articles or Sections refer to Articles or Sections of this Agreement, and all references to Exhibits or Schedules refer to Exhibits or Schedules attached hereto, all of which Exhibits and Schedules are incorporated into, and made a part of, this Agreement by reference. The words “herein,” “hereof,” “hereinafter” and words and phrases of similar import refer to this Agreement as a whole and not to any particular Section or Article. ARTICLE II AGREEMENT OF PURCHASE AND SALE Section 2.1 Agreement . Seller hereby agrees to sell, convey and assign to Purchaser, and Purchaser hereby agrees to purchase and accept from Seller, on the Closing Date and subject to the terms and conditions of this Agreement, all of the following (collectively, the “ Property ”
